Broyles, C. J.
1. “Under the stipulation in the contract of insurance sued on, to the effect that if ‘the insured shall . . furnish proof satisfactory to the company that he has become totally and permanently disabled from any cause, . . the company, on receipt óf sufth proof, will by suitable endorsement of this agreement waive payment of the premiums thereafter falling due under said policy and this agreement during the continuance of such disability,’ such proof was a condition precedent to such waiver, and the fact that because of his insanity the insured could not make proof, and that no one else could malee such proof for him for the reason that no one knew that he had such policy of insurance, did not have the effect of keeping the policy of insurance' in force until his: death more than a year from the time of such total disability.” (Italics ours.) Northwestern Mutual Life Ins. Co. v. Dean, 43 Ga. App. 67 (157 S. E. 878) ; Dean v. N. W. Mut. L. Ins. Co., 175 Ga. 321 (165 S. E. 235) ; and cit.; Hipp v. Fidelity Mutual Life Ins. Co., 128 Ga. 491 (2, 3), 497, 498 (57 S. E. 892, 12 L. R. A. (N. S.) 319), and cit.; Richards on Insurance (4th ed.), § 358.
*472Decided November 6, 1936.
George Riclmrd Jacob, Smith & Culpepper, for plaintiff.
Bonneau Ansley, Bryan, Middlebroolcs & Carter, for defendant.
2. Under the preceding' ruling and the facts of the instant case, the petition failed to set out a cause of action, and was properly dismissed on general demurrer.

Judgment affirmed.


MacIntyre, and Guerry, JJ., concur.